Citation Nr: 1328396	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to service connection for skin cancer, including 
basal cell carcinoma (BCC) and squamous cell carcinoma 
(SCC), including as a result of exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945 and from July 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2011 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
In July 2012 the Veteran and his wife testified before the 
undersigned Veterans Law Judge, and a transcript of the 
hearing has been associated with the claims file.  At the 
hearing the Veteran submitted additional information and a 
written waiver of initial RO consideration.  In August 2012 
the Board remanded this matter for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence reflects that the Veteran, a member of the 
occupation forces in Japan, has skin cancer, a radiogenic 
disease.  

2.  The Defense Threat Reduction Agency (DTRA) determined 
that the Veteran's 
total external gamma dose 0.131 rem, upper bound total 
external gamma dose 0.392 rem; total skin dose beta plus 
gamma (neck) 1.074 rem, upper bound total skin dose beta 
plus gamma (neck) 3.222 rem total skin dose beta plus gamma 
(temple) 0.981 rem, upper bound total skin dose beta plus 
gamma 2.942 rem; total skin dose beta plus gamma (hand) 
2.174 rem, upper bound total skin dose beta plus gamma 
(hand) 6.523 rem; total skin dose beta plus gamma (forearm) 
1.859 rem, upper bound total skin dose beta plus gamma 
(forearm) 5.577 rem; total external gamma dose 0.131 rem, 
upper bound total external gamma dose 0.392 rem; total skin 
dose beta plus gamma (face/head) 0.981 rem, upper bound 
total skin dose beta plus gamma (face/head) 2.942 rem; total 
skin dose beta plus gamma (hand) 2.174 rem, upper bound 
total skin dose beta plus gamma (hand) 6.523 rem.  

3.  In March 2011 a radio-epidemiological program estimated 
that the likelihood that the Veteran's skin cancer was 
caused by exposure to ionizing radiation was 38.44 percent 
for BCC and 2.13 percent for SCC and a total probability of 
causation of 39.75 percent.  In September 2011 it calculated 
a 99th percentile value for the probability of causation of 
28.44 percent for BCC and 2.13 percent for SCC.

4.  VA's Director, Radiation and Physical Exposures and 
Director of Compensation and Pension Services concluded it 
is unlikely the Veteran's skin cancer is attributable to 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of skin 
cancer have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. § 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 



Duty to Notify

Upon receipt of a complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
The notice requirements apply to all five elements of a 
service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2010.  The notification complied with 
the specificity requirements of Dingess, 19 Vet. App. 473 
identifying the five elements of a service connection claim; 
and Quartuccio, 16 Vet. App. 183, identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
challenging the agency's determination); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).



Duty to Assist

VA has obtained service and VA treatment records.  The 
Veteran's Virtual VA file has been reviewed.  Letters from 
the DTRA, and memorandums from the director, Radiation and 
Physical Exposures, and the director, Environmental Agents 
Service, and an Advisory Radiation Reviews from the 
director, Compensation and Pension Service, have been 
associated with the claims file.  The Veteran was afforded a 
VA examination in January 2013.  The Veteran and his wife 
testified at a videoconference hearing in July 2012.  At the 
hearing, the Veteran submitted a statement from Dr. Rosen to 
support his claim accompanied by a written waiver of initial 
RO consideration.  Also, at the hearing the undersigned 
Veterans Law Judge advised, the Veteran was advised of what 
was still needed to substantiate his claim; his testimony 
reflects that he was aware of what remained necessary.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran and his representative have not 
contended otherwise.  VA has complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Legal Criteria, Factual Background and Analysis

At the outset, the Board notes that it has reviewed all 
evidence in the claims file, and in the Veteran's "Virtual 
VA" electronic claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize 
the relevant evidence as appropriate and the Board's 
analysis will focus on what the evidence shows, or fails to 
show, as to the claim.

The Veteran was exposed to ionizing radiation while 
stationed in Nagasaki, Japan, from September 23, 1945, to 
October 23, 1945.  He claims that his skin cancers are 
related to such exposure and warrants service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  Moreover, under 38 C.F.R. 
§ 3.303(b), the second and third elements of Shedden and 
Caluza may be established through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  However skin cancer is not a 
disease listed at 38 C.F.R. § 3.309(d).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the Veteran was exposed to ionizing radiation 
while stationed in Nagasaki, Japan, from September 23, 1945, 
to October 23, 1945.  Service connection based upon exposure 
to radiation can be awarded three ways: 38 C.F.R. § 
3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or 
in certain cases presumptive, service connection.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, under 38 C.F.R. § 3.309(d)(3), a "radiation-exposed 
Veteran" is defined as a Veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii). 

In the absence of competent medical evidence linking a 
disability to service, for Veterans who meet the 
requirements of a radiation exposed Veteran who engaged in 
radiation risk activity, there is a lifetime presumption for 
certain enumerated diseases without any requirement that the 
disease manifest to a specific degree.  However, none of the 
Veteran's skin cancers are on the lists of presumptive 
diseases under 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3).  Therefore, service connection is not warranted 
for skin cancer as a result of exposure to ionizing 
radiation under the provisions of 38 C.F.R. § 3.309(d) and 
as such, no further analysis is needed.  

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation, calling for the development of a dose assessment 
where it is established that a radiogenic disease first 
became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive 
period specified in either § 3.307 or § 3.309, and where it 
is contended that the disease is a result of ionizing 
radiation in service.

Dose data will be requested from the Department of Defense 
in claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving allegations of radiation 
exposure, a request will be made for any available records 
concerning a Veteran's exposure to radiation.  These records 
normally include, but may not be limited to, a Veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and 
other records which may contain information pertaining to a 
Veteran's radiation dose in service.  All such records will 
be forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 
C.F.R. § 3.311(a)(2)(iii). 

Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all 
forms of leukemia, except chronic lymphocytic leukemia; 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, 
cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that 
bone cancer become manifest within 30 years after exposure, 
posterior subcapsular cataracts become manifest within 6 
months or more after exposure, leukemia become manifest at 
any time after exposure, and that other diseases specified 
in section 3.311(b)(2) become manifest 5 years or more after 
exposure.  

VA treatment records show pathology reports that confirm 
diagnoses of BCC of the neck, right forehead, left temple, 
and left preauricular area and SCC of the left hand, right 
temple, left temple, left infraorbital cheek, right pre-
tragus, right dorsal hand, central forehead, right medial 
forearm, right ventral forearm, and left cheek.  "Skin 
cancer" is considered to be a radiogenic disease.  However, 
the RO denied the Veteran's claim based on DTRA development 
which resulted in a negative opinion from VA's Director, 
Compensation and Pension Service.  

DTRA development revealed United States Marine Corps records 
that confirmed that the Veteran participated as a member of 
the American occupation forces in Japan following World War 
II.  While serving with Auto Repair Company, Service Troops, 
2nd Motor Transport Battalion, the Veteran was present in the 
VA-defined Nagasaki area from September 23 to October 26, 
1945.  As such, it was reported that he could have received 
no more than total external gamma dose 0.131 rem, upper 
bound total external gamma dose 0.392 rem; total skin dose 
beta plus gamma (neck) 1.074 rem, upper bound total skin 
dose beta pus gamma (neck) 3.222 rem; total skin dose beta 
plus gamma (temple) 0.981 rem, upper bound total skin dose 
beta plus gamma 2.942 rem; total skin dose beta plus gamma 
(hand) 2.174 rem, upper bound total skin dose beta plus 
gamma (hand) 6.523 rem; total skin dose beta plus gamma 
(forearm) 1.859 rem, upper bound total skin dose beta plus 
gamma (forearm) 5.577 rem.  It was noted that none of the 
troops participating in the occupation of Japan received a 
dose from neutron radiation.  

A March 2011 memorandum from the Director, Radiation and 
Physical Exposures noted that the Interactive Radio-
epidemiological Program (IREP) of the National Institute of 
Occupational Safety and Health (NIOSH) was used to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's skin cancers.  The program 
calculated a 99th percentile value for the probability of 
causation of 38.44 percent for BCC and 2.13 percent for SCC 
and a total probability of causation of 39.75 percent.  In 
view of that data, the opinion was that it is unlikely that 
BCC and SCC of the skin can be attributed to ionizing 
radiation exposure in service.  

In March 2011 Compensation and Pension Director opined that 
there was no reasonable possibility that the Veteran's BCC 
and SCC of the skin was the result of the Veteran's 
radiation exposure during service.  His opinion was based on 
review and consideration of the dose assessment, medical 
evidence, and all evidence of record.

In August 2011 the RO made an additional request for an 
opinion regarding the relationship of the Veteran's 
radiation exposure and diagnosis of skin cancer after 
receiving additional pathology reports confirming the 
Veteran had BCC of the right forehead and left preauricular 
area and SCC of the right temple, left temple, left 
infraorbital cheek, right pre-tragus, right dorsal hand, 
central forehead, right medial forearm, right ventral 
forearm, and left cheek.  DTRA responded to the RO's request 
for dose assessment in an August 2011 letter, which provided 
data on the doses the Veteran could have received.  As such, 
he could have received total external gamma does 0.131 rem 
upper bound total external gamma dose 0.392 rem; total skin 
dose beta plus gamma (face/head) 0.981 rem, upper bound 
total skin dose beta plus gamma (face/head) 2.942 rem; total 
skin dose beta plus gamma (hand) 2.174 rem, upper bound 
total skin dose beta plus gamma (hand) 6.523 rem.  

This evidence was forwarded to the Director, Environmental 
Agents Service and the IREP was again used to estimate the 
likelihood of exposure.  It calculated a 99th percentile 
value for the probability of causation of 28.44 percent for 
BCC and 2.13 percent for SCC.  It was opined that it is 
unlikely the BCC or SCC (skin cancers) resulted from 
exposure to ionizing radiation in service.  In September 
2011 Compensation and Pension Director again rendered the 
opinion that there was no reasonable possibility the 
Veteran's skin cancers resulted from exposure to ionizing 
radiation.  

In light of a radiation dose estimate having been obtained, 
and based on that estimate, opinions were obtained from the 
Director, Radiation and Physical Exposures and from VA's 
Director, Compensation and Pension Services.  Both of these 
opinions weigh against the claim.  In particular, the Board 
affords the opinion of the Director, Radiation and Physical 
Exposures, great probative value, as it is well-explained 
and is shown to have been based on a radiation dose estimate 
that is, in turn, based on the Veteran's duties during 
active service, as well as his personal and medical history.  
Given the foregoing, service connection for skin cancer (to 
include BCC and SCC) is not warranted under the procedures 
set forth in 38 C.F.R. § 3.311.

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) in 
consideration.  See Hilkert v. West, 11 Vet. App. 284 
(1998).  Specifically, the Board notes the following:  the 
Veteran is a male; he was 22 years of age when he was 
exposed to radiation; there is a reported family history of 
cancer (father); the Veteran quit smoking 30 years ago 
(around 1981); and the earliest indication of skin cancer 
was in 2006 (November 2006 biopsy showed BCC), 61 years 
after exposure to radiation (in 1945), at approximately age 
83.  His DD Form 214 indicated he is white, with red hair, 
blue eyes, 741/2 inches in height, weighing 220 pounds.  Pre-
service employment  included general farming, blacksmith and 
dairy worker.  In 1946 his occupation was listed on his 
marriage certificate as blaster.  It appears there is no 
verified record of post-service exposure to radiation.  

The Board recognizes that the Veteran is competent to offer 
statements regarding his first hand experiences, such as 
being in the Nagasaki area during the time period in 
question.  His presence there is not in dispute.  However, 
while the Veteran believes that his skin cancers were caused 
by exposure to ionizing radiation during service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
As such, the Veteran's opinion is insufficient to provide 
the requisite nexus between his skin cancer and his time in 
service.

The Board acknowledges a November 2011 VA primary care 
clinic note by Dr. Disantis who noted the Veteran had a 
history of multiple skin lesions related to ionization 
exposure.  In addition, a July 2012 letter by a private 
physician, Dr. Rosen, expresses a positive opinion as to a 
relationship between the Veteran's cancers and the radiation 
exposure.  However, neither statement is shown to have been 
based on a review of the Veteran's claims file, the dose 
estimates obtained, or any other detailed and reliable 
medical history.  The statements by both medical providers 
are not persuasive in light of the other medical evidence.  
For example, the Director, Radiation and Physical Exposures 
and Director, Compensation and Pension Services rendered 
highly probative opinions against the claim.  Furthermore, 
Dr. Rosen's opinion does not indicate that it was based upon 
any sort of dose estimate.  There is also a 2013 VA opinion 
which suggests that the cancers are due to sun exposure. 

Accordingly, the medical evidence fails to show that the 
Veteran's skin cancer was the result of exposure to ionizing 
radiation.  As such service connection is not warranted for 
the Veteran's skin cancer, including as a result of ionizing 
radiation under the provisions of 38 C.F.R. § 3.311

Third, and notwithstanding the above, the United States 
Court of Appeals for the Federal Circuit has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Thus, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  

In other words, the fact that the Veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

It is undisputed that the Veteran was exposed to radiation 
during his first period of active duty service.  Service 
treatment records, including his 1951 discharge examination, 
are silent for any history, complaints, treatment, or 
diagnosis for skin cancer or any type of skin disorder, 
(which may have been an indication of a cancer).  
Postservice, the evidence shows that a biopsy was taken from 
the Veteran's left temple in November 2006, which showed BCC 
(a type of skin cancer).  During that same time, a biopsy 
taken from his left and right forearms showed SCC (a type of 
skin cancer).  There is no evidence of record prior to 
November 2006 that shows complaints, treatment or any 
findings related to skin cancer, which is approximately 55 
years following his discharge from active duty service.  
Such a lengthy period without evidence of treatment may be 
viewed as evidence weighing against the claim for service 
connection on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Based on the foregoing, service 
connection for skin cancer on the basis that it was 
manifested in service and persisted is not warranted.  

Moreover, the competent evidence of record does not support 
a nexus between the Veteran's skin cancer and his military 
service.  In March 2011 Director, Radiation and Physical 
Exposures opined that it is unlikely that BCC and SCC of the 
skin can be attributed to ionizing radiation exposure in 
service.  In addition in March 2011, VA's Compensation and 
Pension Director opined that there was no reasonable 
possibility that the Veteran's BCC and SCC of the skin was 
the result of the Veteran's radiation exposure during 
service.  His opinion was based on review and consideration 
of the dose assessment, medical evidence, and all evidence 
of record.  In August 2011 the Director, Environmental 
Agents Service opined that it is unlikely the BCC or SCC 
(skin cancers) resulted from exposure to ionizing radiation 
in service.  In September 2011 VA's Compensation and Pension 
Director again rendered the opinion that there was no 
reasonable possibility the Veteran's skin cancers resulted 
from exposure to ionizing radiation.  

The Board finds the opinions of the Director, Radiation and 
Physical Exposures and VA's Compensation and Pension 
Director highly probative and adequate for rating purposes, 
as they present competent opinions and rationale informed by 
review of the pertinent evidence including based on review 
and consideration of the dose assessment, medical evidence, 
and all evidence of record.  These opinions outweigh the 
opinion of Dr. Rosen, as well as the comment by Dr. 
Disantis, which appear to mainly be based on the fact of the 
Veteran's presence in Nagasaki without consideration of the 
dose estimates.

The Board acknowledges the Veteran's and his wife's 
testimony at the hearing that the Veteran was first treated 
for skin cancer in the 1950's or 1960's.  The Veteran 
further testified that there are no medical records or other 
documentation of such treatment.  The record does show, 
however, that as late as August 1957 a medical examination 
by the U. S. Marine Corps Reserve showed normal skin, and in 
the Report of Medical History, the Veteran indicated that he 
did not have or had ever had tumor, growth, cyst or cancer; 
nor was there any mention of skin cancer or treatment 
thereof.  Furthermore, the Veteran did not file the claim 
for skin cancer until May 2010 although he did file a claim 
based on another disability in 1982.  This suggests that he 
did not believe he had skin cancer related to his service 
until many years after service as the Board believes it 
reasonable to assume that he would have included the claim 
with his other earlier 1982 claim (1982).  At any rate, 
although the Veteran and his spouse are certainly competent 
to testify that the Veteran experienced skin lesions over 
the years, they did testify that there was a gap of a number 
of years before the lesions arose.  Again, as laypersons 
they are not competent to opine as to the cause of the skin 
lesions.  As discussed earlier, there are negative medical 
opinions based on detailed radiation dose estimates.  These 
medical opinions are more probative. 

Based on the totality of the evidence, the Board finds that 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.  The Board has also 
considered the applicability of the "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


